Citation Nr: 0017731	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for residuals of a head 
injury.

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  An April 1995 rating 
decision denied service connection for residuals of a head 
injury and for an acquired psychiatric disorder.  

A hearing was held in April 2000 at the Board of Veterans' 
Appeals before the undersigned Board Member.  A transcript of 
the hearing is of record.


REMAND

Service medical records are negative for clinical 
documentation of a head injury or a psychiatric disorder.  
They indicate that the veteran was hospitalized during July 
1980 for a complaint of headaches, attributed to frontal 
sinusitis.  

In testimony before the undersigned Board Member, the veteran 
related that he had been treated for head injury residuals at 
a VA medical facility in October 1980.  Additionally, he 
identified several private physicians and indicated that 
these physicians had suggested a relationship between his 
current psychiatric disorder and the claimed inservice head 
injury.  There is of record no medical evidence of a nexus 
between a current psychiatric disorder and any incident of 
military service.  Accordingly, at present, the claim is not 
well-grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The reported VA medical record of October 1980, if it exists, 
would be within VA's control.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA has an 
obligation to obtain potentially pertinent records which may 
be in its constructive possession.  Bell v. Derwinski, 2 Vet 
App., 611 (1992), per curium.  Such a record, which could 
potentially well-ground his claims, has not been associated 
with the claims folder.  

Furthermore, the Court has held if there is something in the 
record to suggest that there exists evidence from non-VA 
medical sources which could make the veteran's claim well-
grounded, VA has the duty to inform the veteran of his right 
to submit that evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  However, certain of the reported private medical 
records, which could potentially well-ground his claims, have 
not been associated with the claims folder.  

In this regard, the Board notes that the claims folder 
contains medical records in support of a claim for disability 
benefits, which was granted by the Social Security 
Administration (SSA).  Those medical records show that the 
veteran was diagnosed with paranoia and mixed-type 
personality disorder during 1993, conditions which were 
attributed to factors in the work place.  

The medical records, prepared in connection with the claim 
for SSA benefits, include reports from certain physicians 
named by the veteran; specifically, Drs. Neal Brandoff and 
Gladys S. Fenichel.  Addresses of Drs. Brandoff and Fenichel, 
as well as a Dr. Gary Flexenberg, another physician named by 
the veteran, are listed among the medical documents which 
accompany the claim for SSA benefits.  However, medical 
reports from Dr. Gary Flexenberg are not a part of the record 
on appeal.  In addition, neither medical records nor an 
address are available regarding a physician, variously 
identified by the veteran as either Dr. Barryman or Dr. 
Berman.

Under the circumstances, the case is remanded for the 
following actions:

1.  The RO should contact VA inpatient 
and outpatient facilities in 
Philadelphia, Pennsylvania, and request 
all medical records of the veteran's 
treatment from October 1980 through the 
present.  

2.  The RO should contact the veteran and 
have him specify the address of a Dr. 
Barryman or Dr. Berman; if possible, he 
should verify the applicable spelling of 
the physician's name.  After obtaining a 
consent to the release of medical records 
from the veteran, the RO should request 
copies of medical records from that 
physician.  The RO should also contact 
Dr. Flexenburg and request him to send 
all treatment records of the veteran.  
Records obtained from private medical 
sources should be associated with the 
claims folder.  

3.  Thereafter if, and only if medical 
opinion is obtained indicating a 
relationship between any current 
residuals of head injury or psychiatric 
disorder(s) and claimed inservice head 
trauma, examinations by appropriate 
specialists should be scheduled.  All 
clinical findings should be reported in 
detail and the examiners should identify 
whatever head injury residuals and/or 
psychiatric disorder(s) are now present.  
In particular, each examiner should 
specify whether it is at least as likely 
as not that any head injury residuals or 
psychiatric disorder(s) now present are 
related to claimed inservice head trauma.  
Each examiner must review the entire 
claims folder, including a copy of this 
remand, prior to the examination and 
he/she should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  

4.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




